Investment Advisory Agreement Calvert Asset Management Company, Inc.* Calvert Social Index Series, Inc. Revised and Restated Schedule A As compensation pursuant to Section 4 of the Investment Advisory Agreement between Calvert Asset Management Company, Inc. (the "Advisor") and Calvert Social Index Series, Inc. dated June 22, 2000, the Advisor is entitled to receive an annual advisory fee (the "Fee") as shown below. The Fee shall be computed daily and payable monthly, based on the average daily net assets of the Fund. Calvert Social Index Fund 0.20% CALVERT SOCIAL INDEX SERIES, INC. BY: /s/William M. Tartikoff William M. Tartikoff Vice President and Secretary Calvert ASSET MANAGEMENT Company, INC. BY: /s/Ronald M. Wolfsheimer Ronald M. Wolfsheimer Chief Financial and Administrative Officer and Senior Vice President Effective February 1, 2011 *Effective 4/30/2011, Calvert Asset Management Company, Inc. will be renamed Calvert Investment Management, Inc.
